Case 2:20-cv-00078-JRG Document 92-1 Filed 01/27/21 Page 1 of 2 PageID #: 3511




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

CELLULAR COMMUNICATIONS                            §
EQUIPMENT LLC,                                     §
                                                   §
Plaintiff,                                         §        Case No. 2:20-CV-00078-JRG
                                                   §
    v.                                             §        JURY TRIAL DEMANDED
                                                   §
HMD GLOBAL OY,                                     §
                                                   §
Defendant.                                         §


                 DECLARATION OF MAISSA CHOURAKI IN SUPPORT OF
              DEFENDANT’S RESPONSIVE BRIEF ON CLAIM CONSTRUCTION

I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:

         1.      I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.      Attached as Exhibit A is a true and correct excerpt of the deposition of Anthony

DeRosa taken on December 18, 2020.

         4.      Attached as Exhibit B is a true and correct copy of HMD Global’s letter of

December 18, 2020.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on

January 27, 2021, in San Francisco, California.




                                                _________________________
                                                 Maissa Chouraki


                                                 –1–
Case 2:20-cv-00078-JRG Document 92-1 Filed 01/27/21 Page 2 of 2 PageID #: 3512




                                CERTIFICATE OF SERVICE

       I certify that on January 27, 2021, I filed the foregoing Chouraki Declaration in Support

of Defendant’s Responsive Brief on Claim Construction under Local Rule CV-5(a)(7) and served

it on all counsel of record through the Court’s electronic filing system. As required by the

Court’s Order of January 5, 2021, Docket No. 86, I also sent a copy of the foregoing Chouraki

Declaration in Support of Defendant’s Responsive Brief on Claim Construction by electronic

mail to the court-appointed technical advisor, Michael D. Paul.

                                                 /s/ Deron R. Dacus
                                                 Deron R. Dacus




                                               –2–
